DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 5-9 are pending.  Claims 1 and 5 have been amended and claims 2-4 have been cancelled and the subject matter has been incorporated into amended independent claim 1.
Allowable Subject Matter
Claims 1 and 5-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 are directed to an article of manufacturing creating an image capturing apparatus comprising: a plurality of wheels attached to a base of said image capturing apparatus, said plurality of wheels in contact with a ground surface in order to provide mobility for said image capturing apparatus about said ground surface; a gantry providing structural support to said image capturing apparatus, a horizontal cross bar adjustably attached to a top surface of said gantry, a platform adjustably attaches to and drapes down from said horizontal cross bar, and a camera adapted to engage said platform capable of capturing at least one performance variable, wherein said plurality of wheels allows a position of said camera to be further adjusted along to at least two axes across said image capturing apparatus.   
More specifically, regarding independent Claim 1, none of the cited prior art discloses or teaches a platform adjustably to engage said platform capable of capturing at least one performance variable, wherein said adjusted along at least two axes across said image capturing apparatus, which, in combination with other remaining claimed elements: (a) wherein said camera is a high speed camera 
A review of the closest prior art of record, Chapman discloses an imaging apparatus including a gantry providing structural support to said image capturing apparatus; a horizontal cross bar adjustably attaches to the top surface of said gantry; a platform adjustably attaches to and drapes down from said horizontal cross bar; and a camera adapted to engage said platform capable of capturing at least one performance variable, wherein said adjustable horizontal cross bar and said adjustable platform combine to allow said position of said camera to be further adjusted along at least two axes across said image capturing apparatus.  However, the prior art of Chapman is silent as to a plurality of wheels attached to a base of said image capturing apparatus, said plurality of wheels in contact with a ground surface in order to provide mobility for said image capturing apparatus about said ground surface and wherein the adjustment of said horizontal cross bar is achieved via a first chain belt type mechanism. 
Moreover, the prior art of Fishman teach a golf motion analysis system which utilizes a high speed camera to detect a performance measurement.  However, Fishman is silent as to a gantry and a plurality of wheels to provide mobility for said image capturing apparatus about said ground surface. 
Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements by the prior art of record.  Accordingly, independent Claims 1 (along with their respective dependent Claims 5-9) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715